Name: 2005/443/EC: Commission Decision of 14 June 2005 on the payment in euro by the United Kingdom of certain expenditure resulting from legal instruments relating to the common agricultural policy (notified under document number C(2005) 1730)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  agricultural policy;  Europe;  monetary relations;  EU finance
 Date Published: 2005-06-16

 16.6.2005 EN Official Journal of the European Union L 153/33 COMMISSION DECISION of 14 June 2005 on the payment in euro by the United Kingdom of certain expenditure resulting from legal instruments relating to the common agricultural policy (notified under document number C(2005) 1730) (Only the English text is authentic) (2005/443/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (2), and in particular Article 12(4) thereof, Whereas: (1) Article 8 of Regulation (EC) No 2799/98 requires non-participating Member States that contemplate paying expenditure resulting from legal instruments relating to the common agricultural policy in euro to take measures to ensure that the use of the euro does not provide a systematic advantage compared with the use of national currency. (2) Commission Decision 2001/121/EC of 30 January 2001 on the payment in euro by the United Kingdom of certain expenditure resulting from legal instruments relating to the common agricultural policy and repealing Decision 2000/121/EC (3) approved such measures communicated by the United Kingdom. (3) On 14 April 2005, the United Kingdom informed the Commission of its intention to amend the measures approved by Decision 2001/121/EC and communicated the new measures it contemplated taking to prevent any systematic advantage resulting from the use of the euro rather than the pound sterling. That communication was received on 14 April 2005. (4) The measures planned by the United Kingdom can be summarised as follows:  operators may be paid in euro the amounts laid down in Community legislation,  operators shall bear the full exchange-rate risk arising from subsequent conversion into sterling,  operators must make a standing commitment for a minimum of one year,  concerning the single payment and other direct payments as referred to in Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (4), operators shall opt for payment in euro when they submit the single application as referred to in Article 11 (2) of Commission Regulation (EC) No 796/2004 of 21 April 2004 laying down detailed rules for the implementation of cross-compliance, modulation and the integrated administration and control system provided for in of Council Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (5),  concerning market support measures, operators must apply three months in advance of the operative event to be paid in euro; three months in advance of the operative event notice must also be given to withdraw from the arrangement; new payments in euro are then only possible after a one-year waiting period. (5) Those measures are in line with the objective fixed by Regulation (EC) No 2799/98, namely to prevent a systematic advantage resulting from the use of the euro rather than the national currency. They should therefore be approved. (6) For that reason, Decision 2001/121/EC should be repealed and replaced by this Decision, HAS ADOPTED THIS DECISION: Article 1 The measures communicated by the United Kingdom on 14 April 2005 concerning the payment in euro of expenditure resulting from legal instruments relating to the common agricultural policy listed in the Annex are hereby approved. Article 2 Decision 2001/121/EC is repealed. Article 3 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 349, 24.12.1998, p. 36. Regulation as last amended by Regulation (EC) No 1250/2004 (OJ L 237, 8.7.2004, p. 13). (3) OJ L 44, 15.2.2001, p. 43. (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 118/2005 (OJ L 24, 27.1.2005, p. 15). (5) OJ L 141, 30.4.2004, p. 18. Regulation as last amended by Regulation (EC) No 436/2005 (OJ L 72, 18.3.2005, p. 4). ANNEX Measures expressed and payable in euro Scheme Regulations Single payment and other direct payments Regulation (EC) No 1782/2003 Export refunds Commission Regulation (EC) No 800/1999 (1) Buying-in of beef Commission Regulation (EC) No 562/2000 (2) Private storage aid for Beef Commission Regulation (EC) No 907/2000 (3) Private storage aid for pigmeat Commission Regulation (EEC) No 3444/90 (4) Private storage aid for sheepmeat Commission Regulation (EEC) No 3446/90 (5) Buying-in of butter Commission Regulation (EC) No 2771/1999 (6) Private storage aid for butter and cream Regulation (EC) No 2771/1999 Aid for butter supplied to non-profit-making organisations Commission Regulation (EEC) No 2191/81 (7) Aid for butter manufacturing Commission Regulation (EC) No 2571/97 (8) Aid for concentrated butter for cooking Commission Regulation (EEC) No 429/90 (9) Aid for skimmed milk used in the manufacture of Casein and caseinates Commission Regulation (EEC) No 2921/90 (10) Community aid for supplying milk and certain milk products to pupils in educational establishments Commission Regulation (EC) No 2707/2000 (11) Buying-in of skimmed-milk powder Commission Regulation (EC) No 214/2001 (12) Aid for skimmed-milk powder used for animal feed Commission Regulation (EC) No 2799/1999 (13) Buying-in of cereals Commission Regulation (EC) No 824/2000 (14) Starch end-user refund Commission Regulation (EEC) No 1722/93 (15) Whisky refunds Commission Regulation (EEC) No 2825/93 (16) Aid for dried fodder Commission Regulation (EC) No 382/2005 (17) Aid for the use of grape must Commission Regulation (EC) No 1623/2000 (18) Aid for sugar in the chemical industry Commission Regulation (EC) No 1265/2001 (19) Aid for refining preferential raw cane sugar Commission Regulation (EC) No 1646/2001 (20) Dairy promotion Commission Regulation (EC) No 94/2002 (21) (1) OJ L 102, 17.4.1999, p. 11. (2) OJ L 68, 16.3.2000, p. 22. (3) OJ L 105, 3.5.2000, p. 6. (4) OJ L 333, 30.11.1990, p. 22. (5) OJ L 333, 30.11.1990, p. 39. (6) OJ L 333, 24.12.1999, p. 11. (7) OJ L 213, 1.8.1981, p. 20. (8) OJ L 350, 20.12.1997, p. 3. (9) OJ L 45, 21.2.1990, p. 8. (10) OJ L 279, 11.10.1990, p. 22. (11) OJ L 311, 12.2.2000, p. 37. (12) OJ L 37, 7.2.2001, p. 100. (13) OJ L 340, 31.12.1999, p. 3. (14) OJ L 100, 20.4.2000, p. 31. (15) OJ L 159, 1.7.1993, p. 112. (16) OJ L 258, 16.10.1993, p. 6. (17) OJ L 61, 8.3.2005, p. 4. (18) OJ L 194, 31.7.2000, p. 45. (19) OJ L 178, 30.6.2001, p. 63. (20) OJ L 219, 14.8.2001, p. 14. (21) OJ L 17, 19.1.2002, p. 20.